IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41695

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 674
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 18, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JARED WEBSTER,                                   )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Jefferson County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four, for felony injury to a child, affirmed.

       Bartholick Law, PLLC; Sean P. Bartholick, Rexburg, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Jared Webster pled guilty to felony injury to a child. Idaho Code §§ 18-1501(1), 18-206.
The district court sentenced Webster to a unified term of ten years, with a minimum period of
confinement of four years. Webster appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Webster’s judgment of conviction and sentence are affirmed.




                                                   2